 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                        CRIM CASE NO. 16cr1766WQH
                                                       CIVIL CASE NO. 19cv948WQH
11                      Respondent/Plaintiff,
            v.                                         ORDER
12
      JUAN CARLOS SANCHEZ-ROMO,
13
                        Petitioner/Defendant.
14
     HAYES, Judge:
15
           The matter before the court is the motion under 28 U.S.C. § 2255 to vacate, set
16
     aside, or correct sentence by a person in federal custody filed by the Defendant. (ECF
17
     No. 49).
18
           On August 2, 2016, an indictment was filed in the Southern District of California
19
     charging Defendant with Conspiracy to Distribute Cocaine Intended for Importation in
20
     violation of 21 U.S.C. §§ 959, 960 and 963; and Conspiracy to Possess with Intent to
21
     Deliver Cocaine on Board a Vessel in violation of 46 U.S.C. §§ 70503 and 70506(b).
22
     Defendant was arrested and extradited from Spain to the Southern District of California.
23
           On September 19, 2017, Defendant entered a plea of guilty to Conspiracy to
24
     Distribute Cocaine Intended for Importation in violation of 21 U.S.C. §§ 959, 960 and
25
     963 as charged in Count 1 of the Indictment. Prior to the entry of the plea, Defendant
26
     and the Government entered into a Plea Agreement. (ECF No. 24). The Plea Agreement
27
     provided that the “crime to which Defendant is pleading guilty in Count 1 carries the
28
     following penalties: A. a maximum of life in prison, and a mandatory minimum 10
                                                -1-                           16cr1766
 1   years.” Id. at 5. The parties jointly agreed to recommend a departure under the United
 2   States Sentencing Guidelines of 2 levels for “Safety Valve,” and 2 levels for “Appeal
 3   Waiver and/Early Resolution.” Id. at 9. The Plea Agreement stated:
 4         *If Defendant truthfully discloses to the government all information and
           evidence Defendant has concerning the offense and relevant conduct, and
 5         if Defendant otherwise qualifies for the "safety valve" reduction contained
           in § 5Cl.2, the government will recommend a two-level reduction under
 6         § 2Dl.l(b)(l 7) and relief from any statutory mandatory minimum sentence
           pursuant to § 5Cl.2. If Defendant does not qualify under § 5Cl.2,
 7         Defendant may be subject to a statutory mandatory minimum sentence.
 8   Id. The Government agreed to “recommend that defendant be sentenced within the
 9   advisory guideline range recommended by the Government at sentencing.” Id. at 10.
10   Defendant agreed to waive “all rights to appeal and to collaterally attack every aspect
11   of the conviction and sentence, including any restitution order. The only exception is
12   that Defendant may collaterally attack the conviction or sentence on the basis that
13   Defendant received ineffective assistance of counsel.” Id. at 11. Defendant signed the
14   Plea Agreement and initialed each page.
15         On September 19, 2017 the Magistrate Judge conducted a plea hearing. The
16   Magistrate Judge stated in part:
17         THE COURT: Mr. Sanchez, as we discussed earlier, based on the type and
           amount of drugs involved in your case, federal law imposes a mandatory
18         minimum sentence of ten years. The sentencing judge may impose that
           mandatory minimum sentence even though the advisory sentencing
19         guidelines might suggest a lower sentence. Do you understand that?
           THE DEFENDANT THROUGH THE INTERPRETER: Yes, sir.
20         THE COURT: Has each of you discussed the sentencing guidelines with
           your attorney?
21         THE DEFENDANT THROUGH THE INTERPRETER: Yes.
22   (ECF No. 54-1 at 10). The Magistrate Judge confirmed that the Plea Agreement had
23   been translated to the Defendant in Spanish prior to the plea hearing, and that Defendant
24   had the opportunity to consult with defense counsel prior to the plea hearing.
25   Defendant stated that he was satisfied with the advice he had received from his counsel.
26   The Magistrate Judge found that Defendant knowingly, voluntarily, and intelligently
27   entered his plea agreement with the assistance of his counsel.
28         On October 31, 2017, this Court adopted the findings of the Magistrate Judge and

                                               -2-                            16cr1766
 1   accepted the plea.
 2         On March 12, 2018, the Government filed sentencing summary chart stating that
 3   the guideline range was 135 to 168 months and recommending that the Court impose
 4   a sentence of 168 months. The Government indicated that Defendant did not qualify
 5   for safety valve pursuant to §§ 2D1.1(b)(17) and 5C1.2.
 6         On April 3, 2018, Defendant participated in a safety valve debrief with agents
 7   from the DEA, the Assistant United States Attorney, and his defense counsel. During
 8   the debrief, Defendant was informed by the Assistant United States Attorney that he
 9   would have to talk about the offense in its entirety in order to be eligible for safety
10   valve. Defendant continued to decline to answer questions. The interview ended.
11         On May 14, 2018, Defendant filed sentencing summary chart recommending a
12   two level departure for safety valve pursuant to §§ 2D1.1(b)(17) and 5C1.2, resulting
13   in a guideline range of 63-78 months.
14         On May 21, 2018, the Court held a sentencing hearing and scheduled an
15   evidentiary hearing to address Defendant’s compliance with the requirements of the
16   safety valve provision. At the hearing, the United States called DEA Special Agent Eric
17   Leach to testify regarding the April 3, 2018 debrief with the Defendant. Agent Leach
18   testified that Defendant declined to answer specific questions posed regarding the
19   cocaine shipments he directed and that he falsely denied sending GPS coordinates to a
20   co-conspirator who used the screenname, Simon. (ECF No. 54-3 at 6-16). Defense
21   counsel cross-examined Agent Leach regarding this debrief. Defendant did not call any
22   witnesses.
23         The Court heard extensive arguments from the United States and Defendant
24   regarding Defendant’s eligibility for safety valve. Id. at 22-29. Defense counsel
25   extensively argued that Defendant had provided all information regarding the offense
26   of conviction and satisfied the requirements of safety valve. The United States argued
27   that Defendant did not meet the requirements of safety valve because he declined to
28   answer specific questions citing the safety of his family members in Mexico and falsely

                                              -3-                            16cr1766
 1   denying sending GPS coordinates to a co-conspirator. The Court found that Defendant
 2   did not met the requirements for safety valve under § 5C1.2. The Court specifically
 3   found that Defendant elected not to provide responsive information to relevant
 4   questions from the Government concerning his participation in the offense.
 5         The Court concluded that the applicable guideline range was 168 to 210 months
 6   and applied the two level departure for appeal waiver and early resolution for a final
 7   guideline range of 135 to 168 months. After considering all of the sentencing factors
 8   under 18 U.S.C. § 3553(a), the Court imposed the mandatory minimum sentence of 120
 9   months in the custody of the Bureau of Prisons and 5 year of supervised release.
10         Based upon the plain language of the plea agreement, the Court declined to
11   advise the Defendant that he had a right to appeal.
12         Defendant did not file a direct appeal.
13         On May 20, 2019, Defendant filed a motion pursuant to 28 U.S.C. § 2255.
14   Defendant asserts that he received ineffective counsel because his attorney failed to
15   provide him with a copy of the presentence report and failed to obtain the benefits of
16   safety valve, including a sentence below the mandatory minimum 120 months.
17         Plaintiff United States asserts that the Defendant waived his right to challenge his
18   conviction and sentence in the plea agreement. Plaintiff United States contends that
19   Defendant cannot establish ineffective assistance of counsel because his counsel
20   vigorously argued that he was eligible for safety valve, the issue was fully litigated, and
21   the Court ruled against the Defendant.
22                                         ANALYSIS
23         28 U.S.C. § 2255 provides:
24         A prisoner under sentence of a court established by Act of Congress
           claiming the right to be released upon the ground that the sentence was
25         imposed in violation of the Constitution or laws of the United States, or
           that the court was without jurisdiction to impose such sentence, or that the
26         sentence was in excess of the maximum authorized by law, or is otherwise
           subject to collateral attack, may move the court which imposed the
27         sentence to vacate, set aside or correct the sentence.
28         Unless the motion and the files and records of the case conclusively show
           that the prisoner is entitled to no relief, the court shall cause notice thereof

                                                 -4-                              16cr1766
 1         to be served upon the United States attorney, grant a prompt hearing
           thereon, determine the issues and make findings of facts and conclusions
 2         of law with respect thereto. If the court finds that the judgment was
           rendered without jurisdiction, or that the sentence imposed was not
 3         authorized by law or otherwise open to collateral attack, or that there has
           been a denial or infringement of the constitutional rights of the prisoner as
 4         to render the judgment vulnerable to collateral attack, the court shall
           vacate and set aside the judgment and shall discharge the prisoner or
 5         resentence him or grant a new trial or correct the sentence as may appear
           appropriate.
 6
     28 U.S.C. § 2255(a) and (b).
 7
                                 RULING OF THE COURT
 8
     Waiver of Appeal
 9
           In this case, the record conclusively shows that the Defendant waived his right
10
     to bring a § 2255 motion with the exception of a claim for ineffective assistance of
11
     counsel. In exchange for the Government’s concessions in the plea agreement, the
12
     Defendant waived “all rights to appeal and to collaterally attack every aspect of the
13
     conviction and sentence, including any restitution order. The only exception is that
14
     Defendant may collaterally attack the conviction or sentence on the basis that Defendant
15
     received ineffective assistance of counsel.” (ECF No. 24 at 11). This waiver is clear,
16
     express, and unequivocal. Plea agreements are contractual in nature, and their plain
17
     language will generally be enforced if the agreement is clear and unambiguous on its
18
     face. Davies v. Benov, 856 F.3d 1243, 1247 (9th Cir. 2017). The plea was knowingly
19
     and voluntarily made. Pursuant to the terms of the plea agreement, the Defendant
20
     waived his right to collaterally attack the conviction and sentence imposed except on
21
     the basis that Defendant received ineffective assistance of counsel.
22
     Ineffective Assistance of Counsel
23
           In order to prevail on a claim of ineffective assistance of counsel, Petitioner must
24
     show that representation of counsel fell below an objective standard of reasonableness,
25
     and that any deficiencies in counsel’s performance were prejudicial. See Strickland v.
26
     Washington, 466 U.S. 688, 690 (1984). Both deficient performance and prejudice are
27
     required before it can be said that a conviction or sentence resulted from a breakdown
28
     in the adversary process that rendered the result of the proceeding unreliable and thus

                                               -5-                             16cr1766
 1   in violation of the Sixth Amendment. See United States v. Thomas, 417 F.3d 1053, 1056
 2   (9th Cir. 2005).
 3         In order to show that counsel’s representations fell below an objective standard
 4   of reasonableness, Defendant must identify “material, specific errors and omissions that
 5   fall outside the wide range of professionally competent assistance.” United States v.
 6   Molina, 934 F.2d 1440, 1447 (9th Cir. 1991) (internal citation omitted). The inquiry
 7   is “whether counsel’s advice was within the range of competence demanded of
 8   attorneys in criminal cases.” Turner, 281 F.3d at 879 (internal quotations omitted). In
 9   making this determination, the court applies a “strong presumption that counsel’s
10   conduct falls within the wide range of reasonable professional assistance....” Strickland,
11   466 U.S. at 689. A deficient performance requires showing that “counsel made errors
12   so serious that counsel was not functioning as ‘counsel’ guaranteed by the Sixth
13   Amendment.” Id. at 687.
14         United States Sentencing Guidelines Section 5C1.2 provides,
15         (a) Except as provided in subsection (b), in the case of an offense under 21
           U.S.C. § 841, § 844, § 846, § 960, or § 963, the court shall impose a
16         sentence in accordance with the applicable guidelines without regard to
           any statutory minimum sentence, if the court finds that the defendant
17         meets the criteria in 18 U.S.C. § 3553(f)(1)-(5) set forth below:
18         (1) the defendant does not have more than 1 criminal history point, as
           determined under the sentencing guidelines before application of
19         subsection (b) of § 4A1.3 (Departures Based on Inadequacy of Criminal
           History Category);
20
           (2) the defendant did not use violence or credible threats of violence or
21         possess a firearm or other dangerous weapon (or induce another
           participant to do so) in connection with the offense;
22
           (3) the offense did not result in death or serious bodily injury to any
23         person;
24         (4) the defendant was not an organizer, leader, manager, or supervisor of
           others in the offense, as determined under the sentencing guidelines and
25         was not engaged in a continuing criminal enterprise, as defined in 21
           U.S.C. § 848; and
26
           (5) not later than the time of the sentencing hearing, the defendant has
27         truthfully provided to the Government all information and evidence the
           defendant has concerning the offense or offenses that were part of the
28         same course of conduct or of a common scheme or plan, but the fact that
           the defendant has no relevant or useful other information to provide or that

                                                -6-                            16cr1766
 1         the Government is already aware of the information shall not preclude a
           determination by the court that the defendant has complied with this
 2         requirement.
 3   18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2.
 4         In this case, Defendant was advised in the Plea Agreement that he was subject to
 5   the 120 months mandatory minimum sentence unless he qualified for safety valve under
 6   § 5Cl.2. Defendant entered into a Plea Agreement which specifically stated:
 7         If Defendant truthfully discloses to the government all information and
           evidence Defendant has concerning the offense and relevant conduct, and
 8         if Defendant otherwise qualifies for the "safety valve" reduction contained
           in § 5Cl.2, the government will recommend a two-level reduction under
 9         § 2Dl.l(b)(l 7) and relief from any statutory mandatory minimum sentence
           pursuant to § 5Cl.2. If Defendant does not qualify under § 5Cl.2,
10         Defendant may be subject to a statutory mandatory minimum sentence.
11   ECF No. 24 at 9. The Plea Agreement was thoroughly reviewed by the Magistrate
12   Judge in open court. Defendant participated in a debrief in an effort to qualify for safety
13   valve and was clearly informed of the Government’s position that he did not qualify.
14
15         At the time of sentencing, the Government asserted that Defendant did not qualify
16   for safety valve on the grounds that Defendant had not truthfully disclosed all
17   information known to him at the safety valve debrief. Defense counsel vigorously
18   argued that Defendant had met the requirement to truthfully disclose evidence. The
19   Court held an evidentiary hearing. Plaintiff United States presented the testimony of
20   the agent present at the debrief. Defense counsel extensively cross-examined the agent
21   and continued to argue in favor of safety valve. The Court found that Defendant had
22   not satisfied the requirement that he “truthfully discloses to the government all
23   information and evidence Defendant has concerning the offense and relevant conduct.”
24   § 5C1.2(a)(5).
25         Defendant has not identified any “material, specific errors and omissions that fall
26   outside the wide range of professionally competent assistance.” United States v.
27   Molina, 934 F.2d 1440, 1447 (9th Cir. 1991) (internal citation omitted). Defense
28   counsel vigorously advanced the position that Defendant had complied with the

                                                -7-                             16cr1766
 1   requirements of safety valve at all stages of the proceeding. After a contested hearing,
 2   the Court ruled against the Defendant. There are no facts to support the conclusion that
 3   defense counsel made any errors in representation. Defendant was fully informed of
 4   the legal consequences for his decision not to provide information by defense counsel,
 5   government counsel, and the Court.
 6         Prejudice
 7         To prevail on the prejudice prong of a claim of ineffective assistance of counsel,
 8   the defendant must show that there is “a reasonable probability that, but for counsel’s
 9   unprofessional errors, the results of the proceedings would have been different. A
10   reasonable probability is a probability sufficient to undermine confidence in the
11   outcome.” Strickland, 466 U.S. at 69. In this case, the Defendant signed a plea
12   agreement specifically informing him that he was required to truthfully provide all
13   information known to him concerning the offense and relevant conduct in order to avoid
14   the mandatory minimum sentence. The Court found that he did not comply. There are
15   no facts presented in the petition which would support any claim that he was prejudiced
16   by advice of his counsel.1
17   Conclusion
18         An individual filing a claim for federal habeas corpus relief under 28 U.S.C. §
19   2255 is entitled to an evidentiary hearing “unless the motion and the files and records
20   of the case conclusively show the prisoner is entitled to no relief.” United States v.
21   Schaflander, 743 F.2d 714, 717 (9th Cir. 1984). This standard requires an evidentiary
22   hearing unless the movant's allegations, when viewed against the record, do not state
23   a claim for relief or are so palpably incredible or patently frivolous as to warrant
24   summary dismissal. Id. The record in this case conclusively shows that representation
25
26         1
          The Court finds that Defendant has not shown any prejudice resulted from his
27 claim that his counsel failed to provide him with a “draft of the PSI Report for his
   reading, revision, and approval.” (ECF No. 49 at 4).
28


                                               -8-                            16cr1766
 1   of counsel did not fall below an objective standard of reasonableness, and that any
 2   alleged deficiencies in counsel’s performance were not prejudicial. Defendant is not
 3   entitled to relief under 28 U.S.C. § 2255. The Court is not required to hold an
 4   evidentiary hearing.
 5         A certificate of appealability must be obtained in order to pursue an appeal from
 6   a final order in a Section 2255 habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(B).
 7   A certificate of appealability may issue “if the applicant has made a substantial showing
 8   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A certificate should
 9   issue where the prisoner shows that jurists of reason would find it debatable whether the
10   petition states a valid claim of the denial of a constitutional right, and whether the
11   district court was correct in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473,
12   484 (2000). The Court finds that reasonable jurists could not find Defendant’s claim
13   that he was entitled to relief under 28 U.S.C. § 2255 to be debatable. A certificate of
14   appealability is denied.
15         IT IS HEREBY ORDERED that motion under 28 U.S.C. § 2255 to vacate, set
16   aside, or correct sentence by a person in federal custody filed by the Defendant is
17   denied.
18   DATED: September 4, 2019
19
                                               WILLIAM Q. HAYES
20                                             United States District Judge
21
22
23
24
25
26
27
28


                                               -9-                            16cr1766
